

113 HR 2279 : Reducing Excessive Deadline Obligations Act of 2014
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 2279IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Solid Waste Disposal Act relating to review of regulations under such Act and to amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 relating to financial responsibility for classes of facilities. IReducing Excessive Deadline Obligations101.Short titleThis title may be cited as the Reducing Excessive Deadline Obligations Act of 2014.102.Review of regulations under the Solid Waste Disposal ActSection 2002(b) of the Solid Waste Disposal Act (42 U.S.C. 6912(b)) is amended to read as follows:(b)Review of regulationsThe Administrator shall review, and revise, as the Administrator determines appropriate, regulations promulgated under this Act..103.Financial responsibility for classes of facilities under CERCLASection 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)) is amended—(1)in paragraph (1)—(A)by striking Not later than three years after the date of enactment of the Act, the President shall and inserting The President shall, as appropriate,; and(B)by striking first after for which requirements will be; and(2)in paragraph (2)—(A)by striking Financial responsibility may be established and inserting Owners and operators may establish financial responsibility;(B)by striking any one, or any combination, of the following: and inserting forms of security, including; and(C)by striking or qualification and inserting and qualification.104.Report to Congress regarding financial responsibility requirementsSection 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)) is further amended by adding at the end the following:(6)The President may not promulgate any financial responsibility requirement under this subsection without first submitting to Congress a report—(A)describing each facility or class of facilities to be covered by such requirement;(B)describing the development of such requirement, why the facility or class of facilities proposed to be covered by such requirement present the highest level of risk of injury, and why the facility or class of facilities is not already covered by adequate financial responsibility requirements;(C)describing the financial responsibility requirements promulgated by States or other Federal agencies for the facility or class of facilities to be covered by the financial responsibility requirement proposed under this subsection and explaining why the requirement proposed under this subsection is necessary;(D)describing the exposure to the Fund for response costs resulting from the facility or class of facilities proposed to be covered; and(E)describing the capacity of the financial and credit markets to provide instruments of financial responsibility necessary to meet such requirement.The President shall update any report submitted under this paragraph to reflect any revision of the facilities or classes of facilities to be covered by a financial responsibility requirement that is the subject of such report..105.Preemption of financial responsibility requirementsSection 114(d) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9614(d)) is amended to read as follows:(d)No owner or operator of a vessel or facility who establishes and maintains evidence of financial responsibility associated with the production, transportation, treatment, storage, or disposal of hazardous substances pursuant to financial responsibility requirements under any State law or regulation, or any other Federal law or regulation, shall be required to establish or maintain evidence of financial responsibility under this title, unless the President determines, after notice and opportunity for public comment, that in the event of a release of a hazardous substance that is not a federally permitted release or authorized by a State permit, such other Federal or State financial responsibility requirements are insufficient to cover likely response costs under section 104. If the President determines that such other Federal or State financial responsibility requirements are insufficient to cover likely response costs under section 104 in the event of such a release, the President shall accept evidence of compliance with such other Federal or State financial responsibility requirements in lieu of compliance with any portion of the financial responsibility requirements promulgated under this title to which they correspond..106.Explosive risks planning notificationNot later than 180 days after the date of enactment of this Act, the owner or operator of each facility at which substances listed in appendix A to part 27 of title 6, Code of Federal Regulations, as flammables or explosives are present above the screening threshold listed therein shall notify the State emergency response commission for the State in which such facility is located that such substances are present at such facility and of the amount of such substances that are present at such facility.IIFederal and State Partnership for Environmental Protection201.Short titleThis title may be cited as the Federal and State Partnership for Environmental Protection Act of 2014.202.Consultation with States(a)RemovalSection 104(a)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(a)(2)) is amended by striking Any removal action undertaken by the President under this subsection (or by any other person referred to in section 122) should and inserting In undertaking a removal action under this subsection, the President (or any other person undertaking a removal action pursuant to section 122) shall consult with the affected State or States. Such removal action should.(b)Remedial actionSection 104(c)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(2)) is amended by striking before determining any appropriate remedial action and inserting during the process of selecting, and in selecting, any appropriate remedial action.(c)Selection of remedial actionSection 104(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(4)) is amended by striking shall select remedial actions and inserting shall, in consultation with the affected State or States, select remedial actions.(d)Consultation with State and local officialsSection 120(f) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(f)) is amended—(1)by striking shall afford to and inserting shall consult with;(2)by inserting and shall provide such State and local officials before the opportunity to participate in; and(3)by adding at the end the following: If State or local officials make a determination not to participate in the planning and selection of the remedial action, such determination shall be documented in the administrative record regarding the selection of the response action..203.State credit for other contributionsSection 104(c)(5) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(c)(5)) is amended—(1)in subparagraph (A)—(A)by inserting removal at such facility, or for before remedial action; and(B)by striking non-Federal funds. and inserting non-Federal funds, including oversight costs and in-kind expenditures. For purposes of this paragraph, in-kind expenditures shall include expenditures for, or contributions of, real property, equipment, goods, and services, valued at a fair market value, that are provided for the removal or remedial action at the facility, and amounts derived from materials recycled, recovered, or reclaimed from the facility, valued at a fair market value, that are used to fund or offset all or a portion of the cost of the removal or remedial action.; and(2)in subparagraph (B), by inserting removal or after under this paragraph shall include expenses for.204.State concurrence with listing on the national priorities list(a)Basis for recommendationSection 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) is amended—(1)by inserting Not later than 90 days after any revision of the national list, with respect to a priority not included on the revised national list, upon request of the State that submitted the priority for consideration under this subparagraph, the President shall provide to such State, in writing, the basis for not including such priority on such revised national list. The President may not add a facility to the national list over the written objection of the State, unless (i) the State, as an owner or operator or a significant contributor of hazardous substances to the facility, is a potentially responsible party, (ii) the President determines that the contamination has migrated across a State boundary, resulting in the need for response actions in multiple States, or (iii) the criteria under the national contingency plan for issuance of a health advisory have been met. after the President shall consider any priorities established by the States.; and(2)by striking To the extent practicable, the highest priority facilities shall be designated individually and shall be referred to as and all that follows through the semicolon at the end, and inserting Not more frequently than once every 5 years, a State may designate a facility that meets the criteria set forth in subparagraph (A) of this paragraph, which shall be included on the national list;.(b)State involvementSection 121(f)(1)(C) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(f)(1)(C)) is amended by striking deleting sites from and inserting adding sites to, and deleting sites from,.205.State environmental covenant lawSection 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)) is amended by striking State environmental or facility siting law and inserting State environmental, facility siting, or environmental covenant law, or under a State law or regulation requiring the use of engineering controls or land use controls,.IIIFederal Facility Accountability301.Short titleThis title may be cited as the Federal Facility Accountability Act of 2014.302.Federal facilities(a)Application to Federal GovernmentSection 120(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)) is amended in the heading by striking of Act.(b)Application of requirements to Federal facilitiesSection 120(a)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)(2)) is amended—(1)by striking preliminary assessments and inserting response actions;(2)by inserting or after National Contingency Plan,;(3)by striking , or applicable to remedial actions at such facilities; and(4)by inserting or have been before owned or operated.(c)Applicability of lawsSection 120(a)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(a)(4)) is amended to read as follows:(4)Applicability of laws(A)In generalEach department, agency, and instrumentality of the United States shall be subject to, and comply with, at facilities that are or have been owned or operated by any such department, agency, or instrumentality, State substantive and procedural requirements regarding response relating to hazardous substances or pollutants or contaminants, including State hazardous waste requirements, in the same manner and to the same extent as any nongovernmental entity.(B)Compliance(i)In generalThe United States hereby expressly waives any immunity otherwise applicable to the United States with respect to any State substantive or procedural requirement referred to in subparagraph (A).(ii)Injunctive reliefNeither the United States, nor any agent, employee, nor officer thereof, shall be immune or exempt from any process or sanction of any State or Federal Court with respect to the enforcement of any injunctive relief under subparagraph (C)(ii).(iii)Civil penaltiesNo agent, employee, or officer of the United States shall be personally liable for any civil penalty under any State substantive or procedural requirement referred to in subparagraph (A), or this Act, with respect to any act or omission within the scope of the official duties of the agent, employee, or officer.(C)Substantive and procedural requirementsThe State substantive and procedural requirements referred to in subparagraph (A) include—(i)administrative orders;(ii)injunctive relief;(iii)civil and administrative penalties and fines, regardless of whether such penalties or fines are punitive or coercive in nature or are imposed for isolated, intermittent, or continuing violations;(iv)reasonable service charges or oversight costs; and(v)laws or regulations requiring the imposition and maintenance of engineering or land use controls.(D)Reasonable service charges or oversight costsThe reasonable service charges or oversight costs referred to in subparagraph (C) include fees or charges assessed in connection with—(i)the processing, issuance, renewal, or modification of permits;(ii)the review of plans, reports, studies, and other documents;(iii)attorney’s fees;(iv)inspection and monitoring of facilities or vessels; and(v)any other nondiscriminatory charges that are assessed in connection with a State requirement regarding response relating to hazardous substances or pollutants or contaminants..303.Authority to delegate, issue regulationsSection 115 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9615) is amended by adding at the end the following new sentence: If the President delegates or assigns any duties or powers under this section to a department, agency, or instrumentality of the United States other than the Administrator, the Administrator may review, as the Administrator determines necessary or upon request of any State, actions taken, or regulations promulgated, pursuant to such delegation or assignment, for purposes of ensuring consistency with the guidelines, rules, regulations, or criteria established by the Administrator under this title..Passed the House of Representatives January 9, 2014.Karen L. Haas,Clerk